EXHIBIT 10.28

SHARE PURCHASE AGREEMENT

AMONG

OM GROUP, INC.,

OMG HARJAVALTA CHEMICALS HOLDING BV,

KMG ELECTRONIC CHEMICALS SAS

AND

KMG CHEMICALS, INC.,

solely for purposes of Article VIII

DATED MAY 31, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     2   

1.1 Certain Definitions

     2   

ARTICLE 2 PURCHASE AND SALE OF THE FRENCH SHARES

     2   

2.1 Purchase Price

     2   

2.2 General Method of Payment

     2   

2.3 Closing Working Capital

     2   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES; CONDITIONS TO CLOSING

     3   

3.1 Capital Stock of the French Company

     3   

3.2 Other Representations and Warranties

     3   

3.3 Mutual Closing Conditions

     3   

3.4 Additional Closing Conditions

     3   

ARTICLE 4 CLOSING

     4   

4.1 General

     4   

4.2 Documents to be Delivered by Seller

     4   

4.3 Documents to be Delivered by Buyer

     5   

ARTICLE 5 COVENANTS

     5   

5.1 French Covenants

     5   

5.2 French Closing Covenants

     5   

5.3 Further Assurances

     6   

ARTICLE 6 TERMINATION

     6   

6.1 Termination

     6   

6.2 Effect of Termination

     6   

ARTICLE 7 INDEMNIFICATION

     6   

ARTICLE 8 MISCELLANEOUS

     7   

8.1 Entire Agreement

     7   

8.2 Amendments and Waivers

     7   

8.3 Assignment

     7   

8.4 No Third Parties Beneficiaries

     7   

8.5 Severability

     7   

8.6 Notices

     8   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

8.7 Governing Law and Jurisdiction

     9   

8.8 Interpretation; Exhibits and Schedules

     10   

8.9 Counterparts

     10   

8.10 Translation

     10   

8.11 Buyer Guarantor

     10   

 

ii



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

BY AND AMONG:

 

  •  

OM GROUP, INC., a corporation organized under the laws of the State of Delaware,
U.S.A. (“OM Group”);

 

  •  

OMG HARJAVALTA CHEMICALS HOLDING BV., a company organized under the laws of the
Netherlands, with a share capital of 20,000 Euros, whose registered office is
located at Intertrust (Netherlands) B.V., Prince Bernhardplein 200, 1097 JB
Amsterdam, the Netherlands, registered with the registry of trade and companies
under number 24308561 (“Seller”);

ON THE FIRST PART,

AND:

 

  •  

KMG ELECTRONIC CHEMICALS SAS, a société par actions simplifiée organized under
the laws of France, with a share capital of 3,000 Euros, whose registered office
is located at 12 Rue de la Croix Saint Paul, 77580 Guerard, registered with the
registry of trade and companies under number 792758641(“Buyer”);

 

  •  

KMG CHEMICALS, INC., a corporation organized under the laws of the State of
Texas, U.S.A. (“Buyer Guarantor”), solely for purposes of Article VIII hereof;

ON THE SECOND PART,

(OM Group, Seller, Buyer and Buyer Guarantor shall be collectively hereafter
referred to as the

“Parties”

and individually, as a “Party”),

PREAMBLE:

1. WHEREAS, OM Group, OMG Kokkola Chemicals Holding (Two) BV, Seller, Buyer
Guarantor and certain affiliates of Buyer Guarantor have entered into a purchase
agreement, dated April 28, 2013 (the “Purchase Agreement”) regarding the
acquisition of Cyantek Corporation, OM Group Ultra Pure Chemicals Pte. Ltd and
OM Group Ultra Pure Chemicals Limited by those affiliates of Buyer Guarantor;

2. WHEREAS, Buyer wishes to acquire OM Group Ultra Pure Chemicals SAS, a société
par actions simplifiée organized and operating under the laws of France, whose
head office is located at 50620 Saint Fromond, registered with the registry of
trade and companies of Coutances, under the number 323 346 973 (the “French
Company”);

3. WHEREAS, on the date hereof, Seller hereby owns directly the 275,520 ordinary
shares, each with a par value of EUR 18.60, representing one hundred percent
(100%) of the share capital and voting rights of the French Company (the “French
Shares”);

 

1



--------------------------------------------------------------------------------

4.WHEREAS, Buyer has sent to Seller’s ultimate parent, OM Group, Inc., a binding
and irrevocable offer dated April 28, 2013 for the acquisition of the French
Shares (the “Offer”);

5. WHEREAS, following the receipt of such Offer, Seller has caused the
management of the French Company to comply with the employee information and
consultation procedure and has received the motivated opinion from the workers’
committee;

6. WHEREAS, upon receipt of such motivated opinion, Seller has decided to accept
the Offer on the date hereof;

7. WHEREAS, Seller desires to sell and assign to Buyer the French Shares, and
Buyer desires to purchase the French Shares and accept their assignment from
Seller, effective as of the Closing Date, subject to the terms and conditions of
this Share Purchase Agreement (this “Agreement”);

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Certain Definitions. Any capitalized term not defined in this Agreement
shall have the meanings set forth in the Purchase Agreement, provided that the
definitions shall be modified as though the French Company was a “Company,”
Seller was a “Seller,” and Buyer was a “Purchaser” thereunder.

ARTICLE 2

PURCHASE AND SALE OF THE FRENCH SHARES

2.1 Purchase Price. The sale and purchase of the French Shares is agreed upon
and accepted by the Parties in consideration of a total price of fifteen million
U.S. Dollars (U.S.$15,000,000) (the “French Purchase Price”) to be paid by Buyer
to Seller pursuant to the terms and conditions set forth herein.

2.2 General Method of Payment. The payment by Buyer of the French Purchase Price
shall be made on the French Closing Date by irrevocable wire transfer of
immediately available funds to the bank account designated by Seller at least
two (2) days prior to the French Closing Date.

2.3 Closing Working Capital. The Parties mutually agree that the amounts set
forth as the Target Working Capital, Estimated Final Working Capital and Final
Working Capital in the Purchase Agreement do not include the French Closing
Working Capital; provided, that, the procedures set forth in Section 1.04 of the
Purchase Agreement shall apply to the resolution of the French Closing Working
Capital. As used herein, “French Closing Working Capital” shall mean the Target
Working Capital as defined in the Purchase Agreement which is derived from the
French Company so that the reference to the “Business” in connection with the
definition of “Net Working Capital” set forth in the Purchase Agreement will be
deemed to refer to the portion of the Business conducted by the French Company
for purposes of this Agreement. The Parties hereby jointly designate a Target
Working Capital amount of U.S.$879,000 for the French Company.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES; CONDITIONS TO CLOSING

OM Group and Seller hereby jointly and severally represent and warrant to Buyer
as follows:

3.1 Capital Stock of the French Company. The authorized capital stock of the
French Company

consists of 275,520 shares of ordinary stock, par value EU€ 18.60 per share, all
of which are the French Shares. Except for the French Shares, there are no
shares of capital stock or other equity securities of the French Company issued,
reserved for issuance or outstanding. The French Shares are duly authorized,
validly issued, fully paid and nonassessable and not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right or subscription right, the articles of incorporation (or
equivalent organizational documents) of the French Company or any Contract to
which the French Company is a party. The French Shares are subject to a pledge
that shall be released pursuant to Article 5 as a condition to the French
Closing. There are not any bonds, debentures, notes or other indebtedness of the
French Company having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which holders of
shares of capital stock of the French Company may vote (“Voting French Company
Debt”). There are not any options, warrants, calls, rights, convertible or
exchangeable securities, stock appreciation rights, stock-based performance
units, Contracts or undertakings of any kind to which the French Company is a
party or by which the French Company is bound (i) obligating the French Company
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the French Company or any Voting French Company Debt
or (ii) obligating the French Company to issue, grant, extend or enter into any
such option, warrant, call, right, unit, Contract or undertaking. There are no
outstanding contractual obligations of the French Company to repurchase, redeem
or otherwise acquire any shares of capital stock of the French Company.

3.2 Other Representations and Warranties. The representations and warranties
contained in the Purchase Agreement, other than Section 3.02(a) of the Purchase
Agreement, are incorporated herein, mutatis mutandis as though the French
Company was a “Company,” Seller was a “Seller,” and Buyer was a “Purchaser”
thereunder, and subject to and qualified by Seller’s disclosure letter attached
hereto as Exhibit A (the “French Disclosure Letter”).

3.3 Mutual Closing Conditions. The conditions to Buyer’s and Seller’s
obligations to consummate the French Closing shall be as set forth in Article VI
of the Purchase Agreement and Article 3 of this Agreement (the “Mutual Closing
Conditions”). The closing conditions contained in the Purchase Agreement are
incorporated herein, mutatis mutandis as though the French Company was a
“Company,” Seller was a “Seller,” and Buyer was a “Purchaser” thereunder.

 

3.4 Additional Closing Conditions. The following additional conditions shall
apply to the French Closing:

3.4.1 Conditions to Buyer’s Obligations. The obligations of Buyer to consummate
the transactions provided for by this Agreement are subject to the satisfaction,
on or prior to the French Closing (as such term is defined in Section 4.1.2
below), by Seller, of each of the following conditions, any of which may be
waived by Buyer:

 

3



--------------------------------------------------------------------------------

(a) Seller Certificate. At the French Closing, Seller shall have furnished to
Buyer a certificate dated as of the French Closing Date, and signed by a senior
executive officer of Seller to the effect that the Mutual Closing Conditions
have been satisfied.

(b) Purchase Agreement. The actions contemplated for the Closing under the
Purchase Agreement shall have occurred simultaneously with the French Closing.

3.4.2 Conditions to Seller’s Obligations. The obligations of Seller to
consummate the transactions provided for by this Agreement are subject to the
satisfaction, at or prior to the French Closing, of each of the following
conditions, any of which may be waived by Seller:

(a) Buyer Certificate. At the French Closing, Buyer shall have furnished to
Seller a certificate dated as of the French Closing Date, and signed by a senior
executive officer of Buyer to the effect that the Mutual Closing Conditions have
been satisfied.

ARTICLE 4

CLOSING

4.1 General.

4.1.1 In the absence of prior termination of this Agreement by one of the
Parties in accordance with Article 6, the French Closing shall take place on the
Closing Date, simultaneously with the closing of the Acquisition (the “French
Closing Date”).

4.1.2 As used in this Agreement, the “French Closing” shall mean the time at
which Seller and Buyer consummate the transaction contemplated in this Agreement
by Seller’s transfer and deliverance of the French Shares and Buyer’s payment of
the French Purchase Price, as provided herein and evidenced by the execution and
delivery by Seller of the documents and instruments referred to in Section 4.2
against the execution and delivery by Buyer of the documents and payments
provided in Section 4.3, provided however that the French Closing of the
transactions contemplated by this Agreement and the transfer to Buyer of French
Shares shall be deemed to have occurred on the French Closing Date regardless of
the actual time of the French Closing.

4.2 Documents to be Delivered by Seller. At the French Closing, Seller shall
deliver or shall cause to be delivered to Buyer the following documents:

(i) the letter providing for an irrevocable and unconditional release of the
pledge over the French Shares obtained from the Beneficiaries (as such term is
defined under the statement of pledge dated February 16, 2012) and effective at
the latest as of the French Closing Date;

(ii) the stock transfer certificate (ordre de mouvement) recording the transfer
of French Shares to Buyer, duly signed by Seller;

 

4



--------------------------------------------------------------------------------

(iii) two original copies of the tax form “Cerfa” no 2759, duly signed by
Seller, to be filed with the Tax authorities by Buyer with respect to the sale
and purchase of the French Shares;

(iv) the share register of the French Company (comprising the registre des
mouvements de titres and the comptes individuels d’actionnaires) evidencing
Buyer as new owner of all the French Shares, free and clear of any pledge
(nantissement) and other restrictive rights, and updated in respect of the sale
and purchase of the French Shares;

(v) the corporate books of the French Company comprising the minutes of the
decisions of the corporate bodies of the Company and the attendance sheets;

(vi) the certificate required to be delivered by Section 3.4.1(a);

(vii) the duly signed resignation, effective immediately after the French
Closing, of the General Manager of the French Company and a written confirmation
from the General Manager that he has no claims against the French Company for
compensation, loss of office or otherwise;

(viii) the original of the minutes of the new sole shareholder decision of the
French Company appointing, as President, General Manager and Deputy General
Manager, as the case may be, the individuals whose names are listed in Exhibit
B;

(ix) an extract of the minutes of the meeting of the workers’ committee (Comité
d’Entreprise) giving its opinion with respect to the transfer of the French
Shares, in accordance with applicable laws and regulations; and

(x) the termination letters executed by the relevant parties of the intra-group
agreements entered into respectively with OM Group, Inc. and OM Group Americas,
Inc.

4.3 Documents to be Delivered by Buyer. At the Closing, Buyer shall deliver to
Seller or shall cause to be delivered the following documents:

(i) evidence of the payment of the French Purchase Price in the amount and the
manner set forth in Section 2.2; and

(ii) the certificate required to be delivered by Section 3.4.2(a).

ARTICLE 5

COVENANTS

5.1 French Covenants. All covenants and agreements contained in the Purchase
Agreement shall apply in respect of the French Company and are incorporated
herein, mutatis mutandis as though the French Company was a “Company,” Seller
was a “Seller,” and Buyer was a “Purchaser” thereunder.

5.2 French Closing Covenants. On the French Closing Date, Seller shall have
obtained the irrevocable and unconditional release of the existing pledge over
the French Shares and of all Liens (other than Permitted Liens) on the assets of
the French Company. From the date of this Agreement until the French Closing
Date, Seller shall take any appropriate action in order to obtain such releases.

 

5



--------------------------------------------------------------------------------

5.3 Further Assurances. Each Party shall give such further assurances, perform
such further acts and execute such further documents as are or may become
necessary to carry out the provisions of this Agreement.

ARTICLE 6

TERMINATION

6.1 Termination. Upon any termination of the Purchase Agreement pursuant to
Section 7.01 of the Purchase Agreement or expiration of the Offer, this
Agreement shall immediately terminate. This Agreement may also be terminated:
(a) by mutual written consent of the Parties hereto; (b) by written notice of
Buyer to Seller if any of the conditions provided for in Section 3.3 of this
Agreement shall have become incapable of fulfillment (other than as a result of
a failure by Buyer to comply with its obligations hereunder), and shall not have
been waived by Buyer; or (c) by written notice of Seller to Buyer if any of the
conditions provided for in Section 3.3 of this Agreement shall have become
incapable of fulfillment (other than as a result of a failure by Seller to
comply with its obligations hereunder), and shall not have been waived by
Seller.

6.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 6.1 above: (a) except for the provisions of Article VIII
(Miscellaneous), this Section 6.2 and Section 5.07 of the Purchase Agreement,
this Agreement will forthwith become null and void, and no Party hereto or any
of their respective officers, directors, employees, agents, consultants,
stockholders or principals will have any liability hereunder or with respect
hereto, except that nothing contained herein shall relieve any Party from
liability for any willful failure to comply with any covenant or agreement
contained herein prior to the effective date of termination; and (b) all
confidential information provided by either Party to the other shall be treated
in accordance with Section 5.03 of the Purchase Agreement.

ARTICLE 7

INDEMNIFICATION

The Parties expressly agree that all terms and conditions set forth in
Section 8.02 (Tax Indemnification) and Article IX (Indemnification) of the
Purchase Agreement are incorporated herein and shall apply mutatis mutandis with
respect to obligations and transactions contemplated in this Agreement as though
the French Company was a “Company,” Seller was a “Seller,” and Buyer was a
“Purchaser” thereunder. The terms and conditions set forth in Section 8.02 (Tax
Indemnification) and Article IX (Indemnification) of the Purchase Agreement
shall also apply to the representations, warranties and covenants contained in
this Agreement as though such representations, warranties and covenants were
contained in the Purchase Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

8.1 Entire Agreement. This Agreement, the Purchase Agreement and the
Confidentiality Agreement, along with the Seller Disclosure Letter, the French
Disclosure Letter and Exhibits, contain the entire agreement and understanding
among the Parties hereto with respect to the subject matter hereof and supersede
all prior agreements and understandings relating to such subject matter. None of
the Parties shall be liable or bound to any other Party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein or in the Purchase Agreement or the
Confidentiality Agreement.

8.2 Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the Parties hereto. By an
instrument in writing Buyer, on the one hand, or Seller, on the other hand, may
waive compliance by the other with any term or provision of this Agreement that
such other Party was or is obligated to comply with or perform.

8.3 Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by any Party without the prior written consent
of the other Party hereto, except that Buyer may assign its rights to an
Affiliate without the prior written consent of Seller; provided, however, that
no such assignment shall limit or affect Buyer’s obligations hereunder. Any
attempted assignment in violation of this Section 8.3 shall be void.

8.4 No Third Parties Beneficiaries. Except as provided in Article VII, this
Agreement is for the sole benefit of the Parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any person, other than the Parties hereto and such assigns, any legal or
equitable rights hereunder.

8.5 Severability. If any provision of this Agreement (or any portion thereof) or
the application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other persons or circumstances.

 

7



--------------------------------------------------------------------------------

8.6 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and sent by facsimile,
by electronic mail, by nationally recognized overnight courier service or by
registered mail and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
electronic mail at the email address specified in this Section 8.6 or facsimile
at the facsimile telephone number specified in this Section 8.6, in either case,
prior to 5:00 p.m. (New York City time) on a business day and, in each case, a
copy is sent on such business day by nationally recognized overnight courier
service, (ii) the business day after the date of transmission, if such notice or
communication is delivered via electronic mail at the email address specified in
this Section 8.6 or facsimile at the facsimile telephone number specified in
this Section 8.6, in each case, later than 5:00 p.m. (New York City time) on any
date and a copy is sent no later than such date by nationally recognized
overnight courier service, (iii) when received, if sent by nationally recognized
overnight courier service (other than in the cases of clauses (i) and
(ii) above), or (iv) upon actual receipt by the Party to whom such notice is
required to be given if sent by registered mail. The address for such notices
and communications shall be as follows:

 

  (a) if to Buyer and/or Buyer Guarantor, to

KMG Chemicals, Inc.

9555 W. Sam Houston Pkwy S., Suite 600

Houston, Texas 77099

Telephone No.: (713) 600-3800

Facsimile No.: (713) 6000-3850

Email: rjackson@kmgchemicals.com

Attention: General Counsel

with a copy to:

Haynes and Boone, LLP

1221 McKinney Street, Suite

2100 Houston, Texas 77010

Telephone No.: (713) 547-2084

Facsimile No.: (713) 236-5557

Email: bill.nelson@haynesboone.com

Attention: William B. Nelson

 

  (b) if to OM Group and/or Seller, to:

Vice President/General Manager

OM Group – Specialties

127 Public Square

1500 Key Tower

Cleveland, Ohio 44114

Telephone No.: (216) 263-7461

Facsimile No.: (216) 263-7472

Email: steve.dunmead@na.omgi.com

Attention: Steve Dunmead

 

8



--------------------------------------------------------------------------------

with copies to:

OM Group, Inc.

127 Public Square

1500 Key Tower

Cleveland, Ohio 44114

Telephone No.: (216) 263-7466

Facsimile No.: (216) 263-7756

Email: sue.rilley@na.omgi.com

Attention: Legal Department

and

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

Telephone No.: (216) 586-3939

Facsimile No.: (216) 579-0212

Email: jpdougherty@jonesday.com

Attention: James P. Dougherty, Esq.

 

8.7 Governing Law and Jurisdiction.

8.7.1 This Agreement and all disputes or controversies arising out of or
relating to this Agreement or the transactions contemplated by this Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without regard to the laws of any other jurisdiction that
might be applied because of the conflicts of law principles of the State of New
York (other than Section 5-1401 of the New York General Obligations Law).

8.7.2 The Parties agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the Parties shall be entitled to seek an injunction or injunctions or other
appropriate equitable relief to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any New York
State court sitting in New York County or, if subject matter jurisdiction
exists, in the United States District Court for the Southern District of New
York, this being in addition to any other remedy to which they are entitled at
Law or in equity, and the Parties hereby waive in any such proceeding the
defense of adequacy of a remedy at Law and any requirement for the securing or
posting of any bond or any other security related to such equitable relief. In
addition, each of the Parties hereto (i) submits to the personal jurisdiction of
any New York State court sitting in New York County or the United States
District Court for the Southern District of New York in the event any dispute
(whether in contract, tort or otherwise) arises out of this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(iii) agrees that it will not bring any action relating to this Agreement in any
court other than any New York State court sitting in New York County or, if
subject matter jurisdiction exists, in the United States District Court for the
Southern District of New York.

 

9



--------------------------------------------------------------------------------

8.8 Interpretation; Exhibits and Schedules. The following provisions shall be
applied wherever appropriate herein: (i) “herein,” “hereby,” “hereunder,”
“hereof” and other equivalent words shall refer to this Agreement as an entirety
and not solely to the particular portion of this Agreement in which any such
word is used; (ii) all definitions set forth herein shall be deemed applicable
whether the words defined are used herein in the singular or the plural;
(iii) wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders; (iv) all accounting terms
not specifically defined herein shall be construed in accordance with GAAP;
(v) this Agreement shall be deemed to have been drafted by the Parties and this
Agreement shall not be construed against any Party as the principal draftsperson
hereof; (vi) any references herein to a particular Section, Article, Exhibit or
disclosure letter means a Section or Article of, or an Exhibit or disclosure
letter to, this Agreement unless another agreement is specified; (vii) all
references or citations in this Agreement to statutes or regulations or
statutory or regulatory provisions shall, when the context requires, be
considered citations to such statutes, regulations or provisions as in effect
until and including the Closing Date, at any time (except for the EU directives
that have been enacted by the relevant EU Governmental Authorities and that have
not been implemented by the relevant EU Member State on or prior to the
Closing), unless otherwise expressly provided; (viii) the Exhibits and
disclosure letters attached hereto are incorporated herein by reference and
shall be considered part of this Agreement; (ix) the headings in this Agreement
are for convenience of identification only and are not intended to describe,
interpret, define or limit the scope, extent, or intent of this Agreement or any
provision hereof; (x) unless otherwise expressly provided, wherever the consent
of any person is required or permitted herein, such consent may be withheld in
such person’s sole and absolute discretion; (xi) “including” means “including,
without limitation;” and (xii) the word “extent” in the phrase “to the extent”
means the degree to which a subject or other thing extends, and such phrase does
not mean simply “if.” The disclosure of any matter or item in any disclosure
letter hereto shall not be deemed to constitute an acknowledgement that any such
matter is required to be disclosed or is otherwise material. Any matter set
forth in any provision, subprovision, section or subsection of any disclosure
letter hereto shall, unless the context otherwise manifestly requires, be deemed
set forth for all purposes of the disclosure letter. Any capitalized terms used
in any Exhibit or disclosure letter to this Agreement but not otherwise defined
therein, shall have the meaning as defined in this Agreement.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each Party and
delivered to the other Party.

8.10 Translation. This Agreement has been executed in the English language. If
this Agreement is translated into another language, the English language text
shall in any event prevail.

8.11 Buyer Guarantor.

8.11.1 Buyer Guarantor hereby irrevocably and unconditionally guarantees to the
Seller the prompt and complete performance by Buyer of all of Buyer’s
obligations and covenants under by this Agreement, including the due and
punctual payment of all amounts which are or may become due and payable by the
Buyer hereunder when and as the same shall become due and payable (collectively,
the “Buyer Obligations”) in accordance with the terms hereof. Buyer Guarantor
acknowledges and agrees that, with respect to all Buyer Obligations to pay
money, such guaranty shall be a guaranty of payment and performance and not of
collection and shall not be released, discharged, mitigated, impaired or
affected by:

 

10



--------------------------------------------------------------------------------

(a) any lack or limitation of status or power, or other such circumstance,
including any dissolution, insolvency, bankruptcy, liquidation, winding-up or
other proceeding relating to Buyer, Buyer Guarantor or any other party;

(b) any change in the name, control, objects, business, assets, capital
structure or constitution of Buyer or Buyer Guarantor, or any merger,
amalgamation or reorganization of Buyer or Buyer Guarantor; and

(c) any amendment, variation, modification, supplement or replacement of this
Agreement or any other document or instrument (except to the extent that such
amendment, variation, modification, supplement or replacement affects the
obligations guaranteed hereunder);

8.11.2 If Buyer shall default in the due and punctual performance of any Buyer
Obligation, including the full and timely payment of any amount due and payable
pursuant to any Buyer Obligation, Buyer Guarantor will forthwith perform or
cause to be performed such Buyer Obligation and will forthwith make full payment
of any amount due with respect thereto at its sole cost and expense.

8.11.3 Buyer Guarantor represents and warrants that (i) Buyer Guarantor has full
power and authority to execute, deliver and perform this Agreement, (ii) the
execution, delivery and performance of this Agreement by Buyer Guarantor has
been duly authorized by all necessary corporate action by the Buyer Guarantor,
(iii) this Agreement has been duly executed and delivered by Buyer Guarantor and
this Agreement constitutes its valid and binding obligation, enforceable against
Buyer Guarantor in accordance with its terms, subject to the General
Enforceability Exceptions.

[Rest of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officers or representatives of the
Parties hereto have duly executed this Agreement as of the date first written
above.

 

OM GROUP, INC. By:  

/s/ Gregory J. Griffith

 

Name:  Gregory J. Griffith

 

Title:    Vice President Strategic Planning and

 

Development

OMG HARJAVALTA CHEMICALS HOLDING BV By:  

/s/ Valerie Gentile Sachs

 

Name:  Valerie Gentile Sachs

 

Title:    Managing Director A

 

12



--------------------------------------------------------------------------------

KMG ELECTRONIC CHEMICALS SAS By:  

/s/ Eric Tribolet

 

Name:  Eric Tribolet

 

Title:    Chairman

  KMG CHEMICALS, INC. By:  

/s/ John V. Sobchak

 

Name:  John V. Sobchak

 

Title:    Vice President and CFO

 

13